Gilbert, J.
This is a suit for specific performance of a contract for the exchange of real estate. The property owned by the defendant was sufficiently described. The real estate to be given in exchange by the plaintiff to the defendant was described in part as follows: “ 130 Hollywood Cemetery Lots in Fulton County, Georgia.” The contract, which was in writing, contained no other or additional descriptive terms; and the contract was too vague and indefinite, in point of description, to enable the court to decree specific performance. Accordingly, the court did not err in sustaining the general demurrer to the plaintiff’s petition and dis-. missing the action.

Judgment affirmed.


All the Justices concur.